DETAILED ACTION
Examiner’s Comments
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 1-16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, are rejected under 35 U.S.C. 103 as being unpatentable over US 7,165,702 to Billberg in view of US 2005/0051575 to Durivage.
With regard to claim 1, Billberg discloses the invention substantially as claimed including an assembly for carrying objects on a rack connected to a vehicle; comprising a base 110, the base comprising: a frame 170 capable of being connected to a container body of a jerry can, the frame having a first end and a second end (see fig. 10); a tongue 120 disposed at the first end of the frame; and an anchor 130 disposed at the second end of the frame, the anchor being configured to secure the jerry can assembly to the vehicle (via 140 in frame 110).  
Billberg does not disclose the carrying assembly to include a jerry can.  Jerry cans are well known and expected in the art as accessories commonly carried on a vehicle.  Durivage discloses a jerry can capable of being connected to frame 170 of Billberg (see jerry cans in fig. 1 of Durivage comprising a container body defining an opening and a handle connected to the container body).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to combine the jerry can of Durivage with the rack and vehicle carrying assembly of Billberg.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of securely carrying a jerry can on a vehicle.
With regard to claim 2, as discussed above, Billberg combined with Durivage discloses the invention, including wherein: the container body 10 (fig. 1 of Durivage) has a first end portion and a second end portion; and the opening 42 of the container body is disposed at the first end portion.
With regard to claim 3, as discussed above, Billberg combined with Durivage discloses the invention, including wherein: the opening 42, fig. 1, of the container body 10 may be disposed closer to the tongue than to the anchor (the jerry can may be positioned within the base 170 of Billberg such that opening is closer to the tongue 120 of Billberg.
With regard to claims 4-5, as discussed above, Billberg combined with Durivage discloses the invention, including wherein the base (110 of Billberg) is removably connected to the jerry can (110 is connected to a jerry can via frame 170 in which a bottom surface of a jerry can may sit.  The jerry can may be removably attached to the base via the frame).
With regard to claim 6, as discussed above, Billberg combined with Durivage discloses the invention, including wherein: the tongue (120 of Billberg) and the anchor (130 of Billberg) are opposite one another in a first direction (see fig. 10 of Billberg); and a dimension of the frame (170 of Billberg) measured in a second direction perpendicular to the first direction is greater at a central portion of the frame between the tongue and the anchor than at the tongue and the anchor (looking at figs. 4 and 10 of Billberg, it can be seen that the frame 170 has a greater length than the dimension between the tongue 120 and anchor 130).
Claims 11-13, 15, are rejected under 35 U.S.C. 103 as being unpatentable over US 7,165,702 to Billberg in view of US 6,299,042 to Smith.
With regard to claim 11, Billberg discloses the invention substantially as claimed including an assembly for carrying objects on a rack connected to a vehicle; comprising a base 110, the base comprising: a frame 170 capable of being connected to a bag having a bag body 60, the frame having a first end and a second end (see fig. 10); a tongue 120 disposed at the first end of the frame; and an anchor 130 disposed at the second end of the frame, the anchor being configured to secure a bag assembly to a vehicle.  
Billberg does not disclose the carrying assembly to include a bag body assembly.  Bags are well known and expected in the art as accessories commonly carried on a vehicle.  Smith discloses a bag body assembly carried on a vehicle frame (see figs. 4-5 of Smith).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to combine the bag body assembly of Smith with the rack and vehicle carrying assembly of Billberg.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of securely carrying a bag body on a vehicle.
With regard to claims 12 and 15, as discussed above, Billberg combined with Smith discloses the invention, including wherein the base (110 of Billberg) is removably connected to the bag body (110 is connected to a bag body via frame 170 in which a bottom surface of the bag body may sit.  The bag body may be removably attached to the base via the frame).
With regard to claim 13, as discussed above, Billberg combined with Smith discloses the invention, including wherein: the tongue (120 of Billberg) and the anchor (130 of Billberg) are opposite one another in a first direction (see fig. 10 of Billberg); and a dimension of the frame (170 of Billberg) measured in a second direction perpendicular to the first direction is greater at a central portion of the frame between the tongue and the anchor than at the tongue and the anchor (looking at figs. 4 and 10 of Billberg, it can be seen that the frame 170 has a greater length than the dimension between the tongue 120 and anchor 130).
Allowable Subject Matter
Claims 7-10, 14, 16, are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 11 a.m. to 7 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300; Inventor Assistance Center is 800-786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

12/3/2022